Citation Nr: 0206929	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin 
disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. Service connection for hearing loss, tinnitus, and a skin 
disability was previously denied by the RO in a rating 
decision dated in May 1979.  The veteran was notified of 
this decision and did not appeal it.

2. Evidence submitted by the veteran since the May 1979 
rating decision is so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for skin disability, 
bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The May 1979 rating decision is final.  38 U.S.C.A. § 
4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978); currently 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
skin disability, bilateral hearing loss and tinnitus and 
those claims are reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (2001).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
degenerative joint disease of the knees was filed prior to 
August 29, 2001.  Therefore, the amended regulation does not 
apply.

Entitlement to service connection for a skin disability was 
denied by the RO in a rating decisions dated in October 1969 
and again in May 1979.  The October 1969 rating decision was 
not appealed and is final.  38 U.S.C.A. § 4005(c) (West 
1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  Entitlement to service connection 
for hearing loss and tinnitus was denied by the RO in a 
rating decision dated in May 1979.  The May 1979 rating 
decision was not appealed and is final.  38 U.S.C.A. § 
4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.158 
(1978); currently 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Service connection 
was denied because there was no evidence that the hearing 
loss was incurred in service and no evidence that tinnitus 
had persisted beyond the two days it was present in service.  
Service connection for skin disability was denied in both 
rating decision because there was no evidence that showed any 
link between the veteran's skin disability and the veteran's 
military service.  

Evidence offered since the claim was denied in 1979 includes 
a letter from Dr. Evans dated in June 1999 offering an 
opinion that the veteran's skin disability is linked to 
service.  During personal hearings, the veteran testified for 
the first time that he was exposed to acoustic trauma while 
in the military.  He testified that he was a driver and a 
mail clerk for an armored unit.  The letter from the 
veteran's commanding officer supports that testimony that the 
veteran was a driver and mail clerk, rather than a cook as 
shown by his MOS on his form DD-214.  Dr. Evans stated that 
exposure to acoustic trauma such as being near guns and 
artillery and tanks firing could well lead to hearing loss of 
the type suffered by the veteran.  The veteran also testified 
that he has experienced tinnitus since leaving service.

The Board finds the additional evidence, specifically the 
veteran's testimony, the letter form his commanding officer, 
and the opinions of Dr. Evans to be new, as they have not 
been previously considered.  The Board also finds the 
evidence to be material.  For purposes of determining if new 
and material evidence has been presented, the Board presumes 
the veteran's testimony to be credible and his duties while 
in the Army have been confirmed by his commanding officer.  
Dr. Evans' opinion is evidence of a link between the skin 
disability and acoustic disorders with service.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matters 
under consideration, that is, whether the veteran has current 
skin disability, bilateral hearing loss and tinnitus which 
are related to his period of service or events therein, and 
to be of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claims.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claims for service connection for skin 
disability, bilateral hearing loss and tinnitus are reopened.

Since the veteran's claims for service connection have been 
reopened, the Board must address the merits of each issue.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Accordingly, the Board will undertake 
additional development on this issue pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the merits of the veteran's claims regarding bilateral 
hearing loss and tinnitus.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for skin disability, bilateral hearing loss and 
tinnitus, the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

